Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 1 of 12




         Exhibit A
  Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 2 of 12

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   04/14/2021
                                                                                                   CT Log Number 539383525
TO:         Donna Shavers
            Albertson's LLC
            PO BOX 160066, 321 MONTGOMERY RD
            ALTAMONTE SPRINGS, FL 32716-0066

RE:         Process Served in Nevada

FOR:        Albertson's LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 HERNALDO MARTINEZ-MESTRE, ETC., PLTF. vs. ALBERTSON'S, LLC, ETC., ET AL.,
                                                 DFTS.
DOCUMENT(S) SERVED:                              -
COURT/AGENCY:                                    None Specified
                                                 Case # A21832469C
NATURE OF ACTION:                                Personal Injury
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:                        By Process Server on 04/14/2021 at 10:05
JURISDICTION SERVED :                            Nevada
APPEARANCE OR ANSWER DUE:                        None Specified
ATTORNEY(S) / SENDER(S):                         None Specified
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 04/14/2021, Expected Purge Date:
                                                 04/19/2021

                                                 Image SOP

                                                 Email Notification, Michael McCue Michael.McCue@safeway.com

                                                 Email Notification, Donna Shavers donna.shavers@albertsons.com

                                                 Email Notification, Risk Management Group RM.Claim.Support@Safeway.com

                                                 Email Notification, Carmen Rowland Carmen.Rowland@safeway.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 701 S. Carson Street
                                                 Suite 200
                                                 Carson City, NV 89701
                                                 866-203-1500
                                                 DealTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / RC
  Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 3 of 12

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/14/2021
                                                                                                    CT Log Number 539383525
TO:         Donna Shavers
            Albertson's LLC
            PO BOX 160066, 321 MONTGOMERY RD
            ALTAMONTE SPRINGS, FL 32716-0066

RE:         Process Served in Nevada

FOR:        Albertson's LLC (Domestic State: DE)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / RC
 Case 2:21-cv-01098-APG-BNWElectronically
                              Document      1-3 Filed 06/09/21 Page 4 of 12
                                          Issued
                                        4/7/2021 3:11 PM




 1   SE!
     JOHN C. COURTNEY,ESQ.
 2   Nevada Bar No. 11092
     SEBASTIAN F. GAJARDO,ESQ.
 3   Nevada Bar No. 14874
     ANDREW P. DUNNING,ESQ.
4    Nevada Bar No. 13864
     LBC LAW GROUP
 5   3215 W. Charleston Blvd., Ste. 120
     Las Vegas, Nevada 89102
6    Ph.:(702)608-3030
     Fax:(702)463-4443
7    info@lbclawgroup.com
     Attorneysfor Plaintiff
 8

9                              EIGHTH JUDICIAL DISTRICT COURT

10                                     CLARK COUNTY,NEVADA

11

12    HERNALDO MARTINEZ-MESTRE,an                         Case No.: A-21-832469-C
      individual,
                                                          Dept. No.:
13
                        Plaintiff,
14
             V.
15
      ALBERTSON'S,LLC, a foreign limited-
16    liability company; y, DOES I-X, and
      ROES XI-XX,
17
                        Defendants.
18

19

20                                           SUMMONS - CIVIL

21   NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
     WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS.
22   READ THE INFORMATION BELOW.
23   TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for
     the relief set forth in the Complaint.
24

25           1.     If you intend to defend this lawsuit, within 21 days after this Summons is served on
     you, exclusive of the day of service, you must do the following:
26
           (a)      File with the Clerk of the Court, whose address is shown below, a formal response
27                  to the Complaint in accordance with the rules of the Court, with the appropriate
                    filing fee.
28
                                                          1



                                     Case Number: A-21-832469-C
 Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 5 of 12




 1          (b)      Serve a copy of your response upon the attorney whose name and address is shown
                     below.
2
             2.      Unless you respond, your default will be entered upon application of the
3    Plaintiff(s) and failure to so respond will result in a judgment of default against you for the relief
     demanded in the Complaint, which could result in the taking of money or property or other relief
4    requested in the Complaint.
5
           3.      If you intend to seek the advice of an attorney in this matter, you should do so
6    promptly so that your response may be filed on time.
7
            4.     The State ofNevada, its political subdivisions, agencies, officers, employees, board
8    members, commission members and legislatures each have 45 days after service of this Summons
     within which to file an Answer or other responsive pleading to the Complaint.
9

10
     Submitted by:                                          STEVEN). GRIESON
11                                                          CLERIc.O' F THE COURT
     LBC LAW GROUP
12

13

14   By: /s/Sebastian F. Gajardo
        Sebastian F. Gajardo, Esq.                          Deputy Clerk            Date
15      Nevada Bar No. 14874                                Regional JuSice Center
        3215 W. Charleston Blvd., Ste. 120                  200 Lewis Avenue
16      Las Vegas, Nevada 89102                             Las Vegas, Nevada 89155
        Ph:(702)608-3030/Fax:(702)463-4443
17      Email: info@lbclawgroup.com
                                                                 Demond Palmer
18      Attorneysfor Plaintiff

19

20

21

22

23

24

25

26

27
     NOTE: When service is made by publication, add a brief statement ofthe object of the action.
28   See Nevada Rules of Civil Procedure 4(b).
                                                 2
 Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 6 of 12




 1                                       AFFIDAVIT OF SERVICE
 2   STATE OF
                                            SS:
 3
     COUNTY OF
4
                      , being duly sworn, says: That at all times herein affiant was and is over 18 years
 5
      of age, not a party to nor interested in the proceeding in which this affidavit is made. That affiant
6

 7    received copy(ies) of the Summons and Complaint, on the              day of              , 20    and

 8    served the same on the      day of              ,20    by:

9                            (Affiant must complete the appropriate paragraph)
10
      1.     Delivering and leaving a copy with the Defendant                           at (state address)
11

12    2.    Serving the Defendant                       by personally delivering and leaving a copy with
                                ,a person of suitable age and discretion residing at the Defendant's usual
13   place of abode located at (state address)
     [Use paragraph 3 for service upon agent, completing (a) or (b)]
14

15   3.      Serving the Defendant                      by personally delivering and leaving a copy at
                                                  (state address)
16
   (a)      With                as                    , an agent lawfully designated by statute to accept
17  service of process;
   (b)      With               , pursuant to N RS 14.020 as a person of suitable age and
18
    discretion at the above address, which address is the address of the resident agent as shown on the
19  current certificate of designation filed with the Secretary of State.

20   4.     Personally depositing a copy in a mail box of the United States Post Office,
     enclosed in a sealed envelope, postage prepaid (Check appropriate method):
21

22                   Ordinary mail
              LI     Certified mail, return receipt requested
23            LI     Registered mail, return receipt requested

24

25

26

27

28
                                                         3
     Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 7 of 12




 I     addressed to the Defendant                      at Defendant's last known address which is (state
       address)
2

3             I declare under penalty of perjury under the law of the State of Nevada that the foregoing is
       true and correct.
4

5      EXECUTED this           day of                 ,20     .
6

7      Signature of person making service

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
 Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 8 of 12
                                                                             Electronically Filed
                                                                             4/7/2021 3:10 PM
                                                                             Steven D. Grierson
                                                                             CLERK OF THE COU
 1   COMJD
     JOHN C. COURTNEY,ESQ.
2    Nevada Bar No. 11092
     SEBASTIAN F. GAJARDO,ESQ.
3    Nevada Bar No. 14847
     ANDREW P. DUNNING,ESQ.                                               CASE NO: A-21-832469-
4    Nevada Bar No. 13864                                                          Department 1
     LBC LAW GROUP
5    3215 W. Charleston Blvd., Ste. 120
     Las Vegas, Nevada 89102
6    Ph.:(702)608-3030
     Fax:(702)463-4443
7    Info@LBCLawgroup.com
     Attorneysfor PlaintUT
8
                                     EIGHTH JUDICIAL DISTRICT COURT
9
                                          CLARK COUNTY,NEVADA
10

11
      HERNALDO MARTINEZ-MESTRE,an                            Case No.:
12    individual,                                            Dept. No.:
13                      Plaintiff,

14           V.
                                                                          COMPLAINT
15    ALBERTSON'S,LLC,a foreign limited-
                                                                   JURY TRIAL DEMANDED
      liability company; y, DOES I-X, and ROES
16    XI-XX,
17                     Defendants.
18

19           Plaintiff HERNALDO MARTINEZ-MESTRE, by and through his counsel of record, LBC

20    LAW GROUP,brings this Complaint against Defendants ALBERTSON'S,LLC,DOES I-X, AND

21    ROES XI-XX (collectively,"Defendants"), and alleges the following:

22                                                   PARTIES

23     1.    Plaintiff HERNALDO MARTINEZ-MESTRE is, and at all times mentioned in this

24    complaint was, a resident of Clark County, Nevada.

25    2.      Defendant ALBERTSON'S LLC("ALBERTSON'S")is, and at all times mentioned in this

26    complaint was, a foreign limited-liability company duly authorized to do business in Clark County,

27    Nevada.

28    // /




                                      Case Number: A-21-832469-C
 Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 9 of 12




 1   3.        Plaintiff is ignorant of the true names and capacities of Defendants sued herein as DOES I

2    through X, inclusive, and ROES XI through XX,inclusive, and therefore sues these Defendants by

3    such fictitious names. Plaintiff will amend his complaint to allege their true names and capacities

4    when such are ascertained. Plaintiff is informed and believes and thereon alleges that each of the

5    fictitiously named Defendants is responsible in some manner for the occurrences alleged in this

6    complaint, and the Plaintiff's damages as alleged were proximately caused by each Defendant's

7    conduct.

8    4.        At all relevant times, Defendants were agents, servants, employees, or joint venturers of

9    every other Defendant herein, and at all times mentioned herein were acting within the course and

10   scope of said agency, employment, or joint venture, with knowledge and permission and consent of

11   all other named Defendants.

12                                             JURISDICTION

13   5.        All acts and events alleged in this Complaint took place in Clark County, Nevada.

14   6.        The amount in controversy, represented by actual damages caused to Plaintiff, exceeds

15   $15,000.00.

16                                 GENERAL STATEMENT OF FACTS

17   7.        On or about July 10, 2019, Plaintiff was a patron of ALBERTSON'S located at 2885 East

18   Desert Inn Road, Las Vegas, Nevada 89121 (the "Property").

19   8.        As Plaintiff was at the cash register completing his transaction, Plaintiff slipped on an

20   unknown liquid substance on the floor of the property (the "Dangerous Condition").

21   9.        Upon information and belief, there were no signs or cones warning of the Dangerous

22   Condition on the floor.

23   10.       Upon Information and belief, at all times relevant hereto, the Property was owned,operated,

24   and/or managed by Defendant ALBERTSON'S.

25   1 1.      Defendants knew, or reasonably should have known, that the Dangerous Condition existed

26   on the Property.

27   12.       As a direct and proximate result of the incident described above, Plaintiff suffered bodily

28   injury.
Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 10 of 12




     13.    As a direct and proximate result of his slip and fall, Plaintiff has been limited in the

2    recreational, household, and activities he can perform, which has in turn caused him to suffer pain

3    and suffering, physical impairment, mental anguish, and loss of enjoyment of life in a presently

4    unascertainable amount.

5    14.    The slip and fall resulted through no fault of Plaintiff.

6                                         FIRST CAUSE OF ACTION

7                                            (NEGLIGENCE)

8    15.    Plaintiff re-alleges paragraphs 1 through 14 as though fully set forth herein.

9    16.    Defendants owed Plaintiff a duty of care, including but not limited, to warning plaintiff of

10   non-obvious dangerous conditions and to keep the premises in a non-hazardous state.

11   17.     Defendants breached the duty of care by creating or permitting a dangerous condition to

12   exist on its premises and/or not warning of such condition.

13   18.     As a direct and proximate result of Defendants' negligence, Plaintiff sustained damages in

14   an amount in excess of $15,000.00.

15   19.    Plaintiff has been required to engage the services of an attorney, incurring attorney's fees

16   and cost to bring to this action.

17                                   SECOND CAUSE OF ACTION

18         (NEGLIGENT HIRING,TRAINING,SUPERVISION, AND RENTENTION)

19   20.     Plaintiff re-alleges paragraphs 1 through 19 as though fully set forth herein.

20   21.     Defendants owed a duty of care to Plaintiff to adequately hire, train, supervise, and retain

21   its employees, agents, and independent contractors to ensure that a safe environment was provided

22   for its invitees and/or licensees.

23   22.     Defendants breached said duty by hiring employees, agents, and/or independent contractors

24   with reckless or irresponsible propensities even though it knew, or should have known, of the

25   reckless or irresponsible propensities of said employees, agents, and/or independent contractors.

26   23.     Defendants further breached this duty by failing to train its employees, agents, and/or

27   independent contractors to keep the Property safe for the use of its invitees and/or licensees

28   ///
Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 11 of 12




 1   24.         Defendants further breached this duty by failing to supervise its employees, agents, and/or

2    independent contractors to ensure that their duties were performed in a safe manner.

3    25.         Defendants further breached this duty by retaining employees, agents, and/or independent

4    contractors who previously conducted themselves in an unsafe and/or careless manner.

5    26.         As a direct and proximate result of Defendants' negligent hiring, training, supervision and

6    retention, Plaintiff sustained damages as described in Paragraph 18.

 7                                        THIRD CAUSE OF ACTION

8                          (NEGLIGENT INSPECTION AND MAINTENANCE)

9    27.         Plaintiff re-alleges paragraphs 1 through 26 as though fully set forth herein.

10   28.         Defendants owed Plaintiff a duty to inspect and maintain the Property so that the Dangerous

11   Condition did not exist.

12   29.         Defendants breached that duty when it failed to inspect, maintain, or otherwise discover the

13   Dangerous Condition.

14   30.         As a direct and proximate result of Defendants' negligent inspection and maintenance,

15   Plaintiff sustained damages as described in Paragraph 18.

16                                      PRAYER FOR RELIEF

17          WHEREFORE,Plaintiff respectfully requests the following relief from this Honorable Court:

18          I.       General and Special Damages in excess of $15,000;

19          2.       Attorney Fees and Costs;

20          3.      Pre- and Post-Judgment Interest; and

21         4.        Any and All Other Relief Deemed Appropriate by this Honorable Court.

22

23   // /

24

25

26

27

28   / //
Case 2:21-cv-01098-APG-BNW Document 1-3 Filed 06/09/21 Page 12 of 12




 1                                DEMAND FOR JURY TRIAL

2        Plaintiff hereby demands the right to have his case heard by a jury.

3        RESPECTFULLY SUBMITTED this 7th day of April 2021.

4

5                                                 By:      /s/Sebastian F Gajardo
                                                     JOHN C. COURTNEY,ESQ.
6                                                    Nevada Bar No. 11092
                                                     SEBASTIAN F. GAJARDO,ESQ.
7                                                    Nevada Bar No. 14874
                                                      ANDREW P. DUNNING,ESQ.
8                                                    Nevada Bar No. 13864
                                                     LBC LAW GROUP
9                                                    3215 W. Charleston Blvd., Ste. 120
                                                     Las Vegas, Nevada 89102
10                                                   Ph.:(702)608-3030
                                                     Fax:(702)463-4443
11                                                   Info@LBCLawgroup.com
                                                     Attorneysfor Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
